DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 02/28/2022 has been entered.  Claims 1-20 are pending, claims 2-7 and 10-12 have been withdrawn from consideration, and claims 1, 8, 9, and 13-20 are currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morizumi et al. (U.S. 2014/0210945) in view of Mandella et al. (U.S. 6,414,779).
With respect to claim 1, Morizumi et al. teaches a stereoscopic imaging apparatus comprising: 
a tubular housing (30) configured to be inserted into a confined space, the tubular housing including a bore extending longitudinally through the tubular housing; 
first and second image sensors (70R,L) disposed proximate a distal end of the bore (FIG. 4), each image sensor including a plurality of light sensitive elements (para [0098] image sensors are CCD or CMOS) on a face of the image sensor and being mounted facing laterally outward with respect to a longitudinal axis extending through the bore of the tubular housing (FIG. 4); and
a first beam steering element associated with the first image sensor (302R) and a second beam steering element associated with the second image sensor (302L), the beam steering elements configured to receive light from respective first and second perspective viewpoints extending longitudinally outward into an object field and direct the received light onto the faces of the respective first and second image sensors to form respective first and second images (FIG. 4).
wherein the imaging apparatus is able to cause a change in orientation of the perspective viewpoints with respect to a longitudinal axis of the bore to cause sufficient disparity between the first and second images to provide image data including three-dimensional (3D) information (FIG. 6, 10).
However, Morizumi et al. does not teach the first and second beam steering elements are movable.
With respect to claim 1, Mandella et al. teaches a scanning endoscope comprising:
a first beam steering element (325) and a second beam steering element (326);
a first movable support pivotably connected to a substrate and fixedly supporting the first beam steering element thereon, and a second movable support pivotably connected to a substrate and fixedly supporting the second beam steering element thereon (20:38-43, see also 320 in FIG. 3a);
wherein first and second beam steering elements (325,326) are pivotably movable, around respective pivots thereof, to cause a change in an orientation of the perspective viewpoints to cause sufficient disparity between the first and second images to provide image data (FIG. 3C).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Morizumi et al. to utilize the movable reflective elements as taught by Mandella et al. in order to provide a simple and versatile imaging tool with high resolution, higher sensitivity, a larger field of view and a longer working distance, within a compact and integrated construction (10:1-10 of Mandella et al.).
With respect to claim 8, Mandella et al. teaches each of the first and second beam steering elements comprises a moveable reflective element (325,326) configured to be pivoted to receive light from different perspective viewpoints (FIG. 3C).
With respect to claim 9, Morizumi et al. as modified by Mandella et al. teaches the moveable reflective elements are configured to be disposed along an outer periphery of the housing (FIG. 4 for example) while the apparatus is being inserted into the confined space and are deployable after insertion to receive light from the respective first and second perspective viewpoints (intended use).
With respect to claim 13, Morizumi et al. teaches the tubular housing is attached to a distal end of an elongate sheath (32,34) having a passage extending through the sheath to carry signals to and from the image sensors (para [0055], [0078]).
With respect to claim 14, Morizumi et al. teaches at least a portion of the sheath comprises a manipulator (32) configured to cause the sheath to be bend to position the tubular housing with the confined space.
With respect to claim 15, Morizumi et al. teaches the confined space comprises a body cavity of a patient undergoing a medical or surgical procedure (para [0049]).
With respect to claim 16, this is considered intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claim 17, Morizumi et al. teaches the tubular housing includes a generally circular cross section (FIG. 3).
With respect to claim 19, Morizumi et al. teaches a controller (14) in communication with the apparatus (FIG. 2) and configured to cause movement of either the first and second beam steering elements or the first and second image sensors (para [0106]) based on a determination of whether or not an object field being captured by the apparatus provides sufficient disparity between the first and second images to extract three-dimensional (3D) information (“based on a determination” includes a determination by an operator, para [0109] of Morizumi et al. teaches an operator provides instructions to move the image sensors).
With respect to claim 20, Morizumi et al. teaches a stereoscopic imaging apparatus comprising: 
first and second image sensors (70R,L) disposed proximate a distal end of a bore of a tubular housing (FIG. 4), each image sensor including a plurality of light sensitive elements (para [0098] image sensors are CCD or CMOS) on a face of the image sensor and being mounted facing laterally outward with respect to a longitudinal axis extending through the bore of the tubular housing (FIG. 4); and
a first beam steering element associated with the first image sensor (302R) and a second beam steering element associated with the second image sensor (302L), the beam steering elements configured to receive light from respective first and second perspective viewpoints extending longitudinally outward into an object field and direct the received light onto the faces of the respective first and second image sensors to form respective first and second images (FIG. 4).
wherein the imaging apparatus is able to cause a change in orientation of the perspective viewpoints with respect to a longitudinal axis of the bore to cause sufficient disparity between the first and second images to provide image data including three-dimensional (3D) information (FIG. 6, 10).
However, Morizumi et al. does not teach the first and second beam steering elements are movable.
With respect to claim 20, Mandella et al. teaches a scanning endoscope comprising:
a first beam steering element (325) and a second beam steering element (326);
a first movable support pivotably connected to a substrate and fixedly supporting the first beam steering element thereon, and a second movable support pivotably connected to a substrate and fixedly supporting the second beam steering element thereon (20:38-43, see also 320 in FIG. 3a);
wherein first and second beam steering elements (325,326) are pivotably movable, around respective pivots thereof, to cause a change in an orientation of the perspective viewpoints to cause sufficient disparity between the first and second images to provide image data (FIG. 3C).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Morizumi et al. to utilize the movable reflective elements as taught by Mandella et al. in order to provide a simple and versatile imaging tool with high resolution, higher sensitivity, a larger field of view and a longer working distance, within a compact and integrated construction (10:1-10 of Mandella et al.).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morizumi et al. (U.S. 2014/0210945) in view of Mandella et al. (U.S. 6,414,779) as applied to claim 1 above and further in view of  Hayama (U.S. 2014/0092215).
Morizumi et al. teaches a stereoscopic imaging apparatus as set forth above.  However, Morizumi et al. does not teach the diameter of the tubular housing.
With respect to claim 18, Hayama teaches a stereoscopic imaging apparatus wherein the bore of the tubular housing has a diameter of about 10 millimeters (para [0048]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Morizumi et al. to have a diameter of 10 millimeters as taught by Hayama because it is known in the art that a smaller diameter decreases patient discomfort and stress on internal tissue.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
On page 8 Applicant argues the first and second bi-axial scanning elements 325, 326 as disclosed by Mandella, rotate at two pivots, which are positioned within the first and second bi-axial scanning elements 325, 326 and as such Mandella fails to teach or reasonably suggest the newly added limitations of claim 1.  This is not persuasive at least because Applicant has not articulated specifically how the two pivots of Mandella fails to meet the current claim language.  Column 20, lines 38-43 of Mandella teaches, “[a]s a way of example, each of bi-axial scanning elements 325, 326 can be in the form of bi-axial scanning element 320 in the embodiment of FIG. 3B--namely, comprising a gimbaled assembly of a scanning mirror and a frame whereby the scanning mirror can rotate in two orthogonal directions.”  It is obvious that the gimballed assembly 320 which is shown in detail in FIG. 3A, is pivotably connected to the substrate 101 via 315 and that it fixedly supports the beam steering element.  Therefore Morizumi in view of Mandella meet the newly added claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795